Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Related Prior art
CN107247709 discloses “classifying terms by the terms tags so to reduce the scope of the search terms and at the same time understand the field to which the terms belong. But encyclopedia entries are often mislabeled or unlabeled.” Such invention comprises “… S3: obtain the word vector of the attribute word of the unlabeled entry; and compare the similarity with the word vector of the attribute word of the labeled entry, so as to match the similarity of the unlabeled entry in the labeled entry the largest entry, and use the label of the entry as the label of the unlabeled entry; The step S3 specifically includes the following steps: S31: obtain the word vector of each attribute word of the unlabeled entry, add the vectors of all the attribute words, and then take an average to obtain a final vector; S32: compare the similarity between the word vector of each attribute word of the unlabeled entry and the attribute word vector of the labeled entry; …” Such disclosure fails to disclose the recited limitation.

Consideration Under 35 USC 101
The claimed language is directed towards searching through tagged data for untagged data and subsequently labeling or tagging data that was previously untagged .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655